United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk

                              No. 02-60881
                          Conference Calendar


RAY A. RANSOM,

                                 Plaintiff-Appellant,
versus

UNITED STATES OF AMERICA; JANET RENO, Attorney General of
United States, in her official and individual capacity;
JANET RENO ESTATE; KATHLEEN HAWK SAWYER, Director of Federal
Bureau of Prisons, in her official and individual capacity;
KATHLEEN HAWK SAWYER ESTATE; KHURSHID Z. YUSUFF, Warden of
FCI Yazoo City, in her official and individual capacity;
YUSUFF Z. YUSUFF ESTATE; UNKNOWN KEELS, SIS Lieutenant, in
his official and individual capacity; PAUL GREEN, SIS
Technician, in his official and individual capacity; PAUL
GREEN ESTATE; SHIRLEY ROBINSON, Mail Room Officer, in her
official and individual capacity; SHIRLEY ROBINSON ESTATE;
TERSA HODO, Correctional Officer, in her official and
individual capacity; TERSA HODO ESTATE; JOSEPH S. PAUL, Mail
Room Supervisor, in his official and individual capacity;
JOSEPH S. PAUL ESTATE; UNKNOWN MCGEEHAN, Lieutenant, in his
official and individual capacity; UNKNOWN MCGEEHAN ESTATE;
BOBBY EDWARDS, Lieutenant, in his official and individual
capacity; BOBBY EDWARDS ESTATE,

                              Defendants-Appellees.
_______________________________________________________________


RAY A. RANSOM,

                                 Plaintiff-Appellant,

versus

JEFF H. KEELS; KHURSHID Z. YUSUFF; ESTER FIGUROA,
Lieutenant; RICHARD TURNER, Senior Officer,

                                 Defendants-Appellees.
                           No. 02-60881
                                -2-


                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
           USDC Nos. 5:00-CV-232-BrS; 5:00-CV-325-BrS
                      --------------------

Before JONES, WIENER, AND BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ray A. Ransom, federal prisoner # 27525-004, appeals the

summary-judgment dismissal of his Bivens** actions against the

above-named parties.   A grant of summary judgment is reviewed de

novo and will be upheld if the pleadings and the evidence show

that there is no genuine issue as to any material fact and the

moving party is entitled to judgment as a matter of law.   FED.

R. CIV. P. 56(c) and (e); Resolution Trust Corp. v.

Sharif-Munir-Davidson Dev. Corp., 992 F.2d 1398, 1401 (5th Cir.

1993).

     In dismissing Ransom’s suits, the district court determined

that he failed to exhaust his administrative remedies, as is

required by 42 U.S.C. § 1977e(a).   Ransom concedes that he failed

to exhaust the third and final level of the administrative

grievance process with respect to his claims.   However, Ransom

contends that the defendants interfered with his attempts to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
                           No. 02-60881
                                -3-

pursue his administrative remedies by placing him in

administrative detention and intercepting his mail, and that “the

exhaustion requirement should [therefore] be deemed satisfied.”

Ransom asserts that the defendants’ actions raised a disputed

issue of material fact that precluded summary judgment dismissal

of his complaints.   Ransom goes on the argue that, in any event,

the defendants’ summary judgment evidence was insufficient to

show that he failed to meet the exhaustion requirement.

     The defendants presented competent summary-judgment evidence

demonstrating that Ransom did not pursue all levels of the

administrative remedies process prior to filing his suits, as is

required by 42 U.S.C. § 1997e.   Ransom’s assertion that the

defendants prevented him from completing the administrative

grievance process is unsubstantiated and conclusional, and is

based on little more than his own belief that the defendants

intercepted his third-level administrative complaint.     Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

Ransom offers no evidence that he ever attempted the third and

final level of administrative review.     Under these circumstances,

the district court’s dismissal of Ransom’s civil rights actions

for failure to exhaust administrative remedies was proper.     See

42 U.S.C. § 1997e; FED. R. CIV. P. 56(c).

     AFFIRMED.